DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see claims remarks filed 01/20/2022, with respect to claims 1, 2 and 16 have been fully considered and are persuasive.  The 35 USC 102 (a)(1) of claims 1, 2 and 16 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-16 are allowed.
	Regarding claim 1, 10 and 11, the cited prior art doesn’t expressly teach claim as amended hence claim 1, 10 and 11 deemed allowable.
	Claims 2, 4-9 and 12-15 depend on allowable claim 1, 10 or 11 hence claims 2, 4-9 and 12-15  are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836